Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions Portfolio Holdings Disclosure and Independent Registered Public Accounting Firm in the Statement of Additional Information and to the incorporation by reference in the Statement of Additional Information of our report dated October 20, 2010, with respect to the financial statements and financial highlights of Principal Funds, Inc., filed with the Securities and Exchange Commission in this Post-Effective amendment No. 100 to Form N-1A Registration Statement under the Securities Act of 1933 (No. 33-59474). /s/ Ernst & Young LLP Chicago, Illinois June 1, 2011
